Title: To Thomas Jefferson from Jacob Yates, 18 February 1807
From: Yates, Jacob,Osborn, Jeremiah
To: Jefferson, Thomas


                        
                            [18 Feb. 1807]
                        
                        Resolved Unanimously
                        I. That the moral and political conduct of our President Thomas Jefferson, & the measures pursued under his
                            administration are entitled to the unbounded applause of the American People;—and it is the duty of all mankind to yield
                            their tribute of respect to the virtuous, wise, and patriotic; but it is particularly incumbent on those who fought for,
                            and those who support the only free government remaining on earth to reward the meritorious servant of the People by their
                            approbation of his conduct—
                        2nd. That the wise, economical, and pacific policy of Mr Jefferson, and his ministers has saved the republic,
                            by arresting the mad and ruinous measures of the last administration, which would Soon have consolidated these free
                            and independent States into an “energetic” Aristocracy or Monarchy—would have frittered away the
                            constitution, by forced constructions, to a thing that should “mean any thing or nothing”; and in
                            fine have destroyed every vestige of that liberty which the lives and honor of the millions composing the great republican
                            family in these States are pledged to Support—
                        3rd That nations, like individuals, ought to deal justly with each other, and like them to be economical in
                            their expenditures that in either case if the expenditure exceed the income bankruptcy and ruin must follow: and those who
                            clamour for wars without negociation seek through the ruin of our finances, and discredit of the administration, their own
                            power and aggrandizement—That the long tried patriot who presides in our national Councils regards with equal indifference
                            the charms of Power and the abuse of his enemies; and and that the attacks of his enemies increase our confidence in him—
                        4th That the intention manifested by our worthy chief magistrate to decline another nomination is an
                            additional proof of that inflexible integrity and consistency of character which has so eminently distinguished him, from
                            the dawn of our glorious revolution to the present happy epoch, above many unprincipled pseudo patriots,
                                apostates and speculators who adopt any creed and resort to any means which promises wealth and power to
                            themselves:—that, although, a rotation in office is a democratic principal, yet it is more expedient to continue in
                            office an experienced Statesman, enjoying the confidence and attachment of nearly the whole population of the United
                            States than to hazard any thing in the election of any man yet untried, who, especially, at the present time, when
                            controversies with foreign powers are unadjusted, attempts to excite insurrections at home are to be crushed—and
                            divisions are fomented among our republican brethern—might be unable to complete the great plan so happily begun, and
                            which has already effected more than could have been looked for, and promises to the Citizens all the liberty and Security
                            for property capable of being enjoyed by mortals—Therefore, without entering into details of facts which the admiring
                            world are witnesses, we earnestly solicit Thomas Jefferson to devote another term to the public
                            Service in the Station he has filled to the honor of the American name—
                        5th That a fair copy of the preceeding resolutions, Signed by the Chairman and Secretary, be forwarded to the
                            representative in Congress from this district with a request to deliver the same to the President of the United States—
                        
                            Jacob Yates Chairman
                            Jeremiah Osborn Secretary
                        
                    